Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This Office Action is an answer to an AFCP 2.0 received on 11/24/2020.
2.	Claims 1-3, 5-17, and 19 are pending, wherein claims 1, 8, 14-17, and 19 have been amended.
Response
3.	The examiner withdraws previous 35 USC 103 rejections (12/10/2020) due to the AFCP 2.0 (2/09/2021).
Allowable subject matter
4.	Pending independent claims 1, and 14 are patentable over  cited prior art of Kishore, Becker, in view of Glover et al., because these prior art do not disclose an apparatus, and its associating computer-implemented method for automatically coupling an implement to a work vehicle, comprising features:
receiving navigation information for a user trip from a starting location to a destination location, wherein the starting location and the destination location comprise real-world locations;
identifying a simulated audio-visual (A/V) story-telling experience based on the navigation information; and
presenting the simulated A/V story-telling experience to a user,
wherein the simulated A/V story-telling experience comprises a virtual character guide of a story configured to transition from a first virtual character associated with the starting 
5.	Dependent claims 2-3, 5-13, 15-17, and 19 are allowed because they incorporate above allowable features from their parent claims.
Conclusion
6.	Claims 1-3, 5-17, and 19 are allowed.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:00 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662